DETAILED ACTION
                                                                                                                                                                                                       
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
On pages 8-12 the applicant argues the rejections of the independent claims.  Specifically, the applicant argues that Yoon et al. fail to teach of detecting a capacitance deviation of sensing capacitors of the first sensing lines.  The applicant provides portions of their specification and then argues that the portions of Yoon et al. cited in the rejection fail to teach the above mentioned claim limitation.  The office respectfully disagrees.  The claims are broad and are not claiming specifically what is in applicant’s Figures 5-6.  Yoon et al. teaches that “capacitance deviation” of Cfb is detected for Vsen1, see paragraph [0075] of Yoon et al., “Vsen1 becomes Qsen/Cout”, i.e. “capacitance deviation of sensing capacitors of the first sensing lines.”  Then Vsen2 is sensed by “replacing” the first lines (T2) with second (T3) which is based on having done the first sensing and thus “based on” the capacitance deviation.  If the applicant wants the claims to have the specific meaning from their specification then specific limitations would be added to the claims to differentiate the claims from the prior art.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2020/0193905) in view of Park et al. (US 2021/0183299).

Regarding claim 1, Yoon et al. disclose a display device (fig. 1: OLED display device; ¶31) comprising: 
a display panel (fig. 1, item 10; ¶32) including gate lines (fig. 1, item 15; ¶33), data lines (fig. 1, item 14A; ¶34), sensing lines (fig. 1, item 14B; ¶34), and pixels (fig. 1, item P), wherein the pixels are electrically connected with the gate lines, the data lines and the sensing lines (¶34), and are configured to display an image based on input image data (¶4, “arranged in a matrix form and controls the brightness of the pixels based on the gray scale of image data”; ¶37, “The display driving is driving for reproducing an image by writing correction image data CDATA into which a compensation value has been incorporated in the display panel 10”); 
a gate driver (fig. 1, item 13) which outputs gate signals to the gate lines (¶39; ¶54-55); 
a data driver (fig. 1, item 12) which outputs data voltages to the data lines (¶39; ¶45); 
a sensing circuit (figs. 3 and 4, item SU; ¶32; ¶50) which senses characteristic information of the pixels on the sensing lines (¶52, “The sensing unit SU senses a driving characteristic of the light-emitting device twice per pixel through the first current path and the second current path”; fig. 4, Vdata-Sen; ¶61, “The first switch TFT ST1 applies a data voltage for sensing Vdata-SEN”), and operates an external compensation of the pixels based on the characteristic information (fig. 1, item 20; ¶43); and 
a driving controller (fig. 1, item 11) which controls the gate driver, the data driver, and the sensing circuit (¶42; ¶39), 
wherein the sensing circuit includes first sensing lines connected to the sensing lines (fig. 5 for each SU, the first sensing line is from T2 to the capacitor Cfb; ¶67 and are connected to the sensing lines 14B) and a second sensing line (fig. 6 for each SU; the second sensing line is from T3 to the negative input of the op amp; ¶68), and is configured to detect a capacitance deviation of sensing capacitors of the first sensing lines (¶43, “the compensation unit 20 derives a driving characteristic value of a light-emitting device for each pixel based on the ratio between the first sensing result data and the second sensing result data” – the ratio is a form of deviation of each sensed capacitance of each first sensing line with the second sensing line; ¶52, “The MUX circuit forms a first current path for primarily sensing the amount of charges accumulated in the parasitic capacitor of a light-emitting device”; ¶74, “The first sensing output voltage Vsen1 becomes Qsen/Cout”), and sense the characteristic information of the pixels by replacing at least one of the first sensing lines with the second sensing line connected to the sensing lines based on the capacitance deviation (figs. 4-6, “replaced” is via the selection made via the MUX so as to derive Vsen1 and Vsen2 as the display device is being used – thus being based on the capacitance deviation; ¶75; ¶79, “The second sensing output voltage Vsen2 becomes (Qsen*Roled)/[(Rsen+Roled)*Cout]”; ¶80, “the compensation unit 20 derives a driving characteristic value of the OLED by dividing the second sensing result data, corresponding to the second sensing output voltage Vsen2, by the first sensing result data corresponding to the first sensing output voltage Vsenl. The driving characteristic value of the OLED is determined as “Roled/(Rsen+Roled)”).
Yoon et al. does not specifically mention the sensing circuit outputting sensing voltages to the sensing lines.
Park et al. disclose a display device (fig. 1: OLED display device; ¶42-43) comprising: a display panel (fig. 1, item 100; ¶45) including gate lines (fig. 1, item 104; ¶45), data lines (fig. 1, item 102; ¶45), sensing lines (fig. 2, items 1031 and 1034; fig. 3, item 103; ¶57; ¶77), and pixels (figs. 2-3; ¶47), wherein the pixels are electrically connected with the gate lines, the data lines and the sensing lines (¶78), and are configured to display an image based on input image data (¶44); a gate driver (fig. 1, item 120) which outputs gate signals to the gate lines (¶59); a data driver (fig. 1, item 110) which outputs data voltages to the data lines (¶54); a sensing circuit (fig. 3, item 111 and SX1 and SX2; ¶56-57) which senses characteristic information of the pixels by outputting sensing voltages to the sensing lines (¶86).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the invention to modify the display device of Yoon et al., such that the sensing circuit outputs sensing voltages to the sensing lines, as taught by Park et al.  The motivation to combine would have been so as to selectively sense pixels (See Park et al., ¶44).

Regarding claim 2, Yoon et al. and Park et al. disclose the display device of claim 1, wherein the at least one of the first sensing lines and the second sensing line are connected by a dual transistor (Yoon et al.: ¶28, “a pixel circuit formed on the substrate of a display panel may be implemented as a TFT having an n type metal oxide semiconductor field effect transistor (MOSFET) structure or may be implemented as a TFT having a p type MOSFET structure“ – figure 5 is a path where the first sensing line is connected by a dual transistor in the pixel, figure 6 is a path where the second sensing line is connected by a dual transistor in the pixel).

Regarding claim 3, Yoon et al. and Park et al. disclose the display device of claim 2, wherein the dual transistor is composed of a N-channel metal oxide semiconductor transistor (Yoon et al.: ¶28, “a pixel circuit formed on the substrate of a display panel may be implemented as a TFT having an n type metal oxide semiconductor field effect transistor (MOSFET) structure or may be implemented as a TFT having a p type MOSFET structure“).

Regarding claim 9, Yoon et al. and Park et al. disclose the display device of claim 1, the second sensing line (Yoon et al.: Fig. 6, the second sensing line is from T3 to the negative input of the op amp) is connected to (Yoon et al.: Fig. 6, via the connection line between the capacitor Cfb and the input to the negative input of the op amp) each of the first sensing lines (Yoon et al.: Fig. 5, the first sensing line is from T2 to the capacitor Cfb).

Regarding claim 11, Yoon et al. and Park et al. disclose the display device of claim 9, wherein the second sensing line is provided in plural (Yoon et al.: Fig 3, there are multiple SU with configurations of figs. 5-6).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 12-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2020/0193905).

Regarding claim 1, Yoon et al. disclose a method (fig. 7; ¶71) of driving a display device (fig. 1: OLED display device; ¶31), the method comprising: 
sensing characteristic information of pixels by outputting sensing voltages to sensing lines (¶52, “The sensing unit SU senses a driving characteristic of the light-emitting device twice per pixel through the first current path and the second current path”; fig. 4, Vdata-Sen; ¶61; ¶75, “the data voltage for sensing Vdata-SEN is applied to the first node N1 as a data voltage for off-driving Voff, thus turning off the driving TFT DT”); and 
operating an external compensation of the pixels based on the characteristic information (fig. 1, item 20; ¶43), 
wherein the sensing of the characteristic information of pixels includes: 
detecting a capacitance deviation of sensing capacitors of first sensing lines connected to the sensing lines (¶43, “the compensation unit 20 derives a driving characteristic value of a light-emitting device for each pixel based on the ratio between the first sensing result data and the second sensing result data” – the ratio is a form of deviation of each sensed capacitance of each first sensing line with the second sensing line; ¶52, “The MUX circuit forms a first current path for primarily sensing the amount of charges accumulated in the parasitic capacitor of a light-emitting device”; ¶74, “The first sensing output voltage Vsen1 becomes Qsen/Cout”); and 
sensing the characteristic information of the pixels by replacing at least one of the first sensing lines with a second sensing line connected to the sensing lines based on the capacitance deviation (figs. 4-6, “replaced” is via the selection made via the MUX so as to derive Vsen1 and Vsen2 as the display device is being used – thus being based on the capacitance deviation; ¶75; ¶79, “The second sensing output voltage Vsen2 becomes (Qsen*Roled)/[(Rsen+Roled)*Cout]”; ¶80, “the compensation unit 20 derives a driving characteristic value of the OLED by dividing the second sensing result data, corresponding to the second sensing output voltage Vsen2, by the first sensing result data corresponding to the first sensing output voltage Vsenl. The driving characteristic value of the OLED is determined as “Roled/(Rsen+Roled)”).

Regarding claim 13, Yoon et al. disclose the method of claim 12, the at least one of the first sensing lines and the second sensing line are connected by a dual transistor (¶28, “a pixel circuit formed on the substrate of a display panel may be implemented as a TFT having an n type metal oxide semiconductor field effect transistor (MOSFET) structure or may be implemented as a TFT having a p type MOSFET structure“ – figure 5 is a path where the first sensing line is connected by a dual transistor in the pixel, figure 6 is a path where the second sensing line is connected by a dual transistor in the pixel). 

Regarding claim 14, Yoon et al. disclose the method of claim 13, wherein the dual transistor is composed of a N-channel metal oxide semiconductor transistor (¶28, “a pixel circuit formed on the substrate of a display panel may be implemented as a TFT having an n type metal oxide semiconductor field effect transistor (MOSFET) structure or may be implemented as a TFT having a p type MOSFET structure”). 

Regarding claim 20, Yoon et al. disclose the method of claim 12, the second sensing line (fig. 6, the second sensing line is from T3 to the negative input of the op amp of each SU) is connected to (fig. 6, via the connection line between the capacitor Cfb and the input to the negative input of the op amp of each SU) each of the first sensing lines (fig. 5, the first sensing line is from T2 to the capacitor Cfb of each SU).

Allowable Subject Matter

Claims 4-8, 10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior art teaches a display device or method comprising a sensing circuit which senses characteristic information of the pixels, wherein the sensing circuit includes first sensing lines and a second sensing line, and is configured to detect a capacitance deviation of sensing capacitors of the first sensing lines, and sense the characteristic information of the pixels by replacing at least one of the first sensing lines with the second sensing line based on the capacitance deviation, 1.) wherein the driving controller controls a level of a logic voltage applied to a gate electrode of the dual transistor based on the capacitance deviation, or 2.) the sensing circuit includes a deviation detector which detects the capacitance deviation by applying a DC voltage to the first sensing lines, obtains capacitance deviation of the sensing capacitors, and transmits the capacitance deviation to the driving controller, or 3.) wherein the second sensing line senses the characteristic information of the pixels by replacing the first sensing line which has a greatest capacitance deviation among the first sensing lines including all the base limitations.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 November 2022